Exhibit 10.1

 

NINTH LOAN MODIFICATION AGREEMENT

 

This Ninth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March        , 2011 (the “Ninth Loan Modification Effective
Date”) by and between SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 275 Grove Street, Suite 2-200,
Newton, Massachusetts 02466 (“Bank”) and SATCON TECHNOLOGY CORPORATION, a
Delaware corporation (“Satcon”); SATCON POWER SYSTEMS, INC., a Delaware
corporation (“Power”); SATCON ELECTRONICS, INC., a Delaware corporation
(“Electronics”), each with offices located at 27 Drydock Avenue, Boston,
Massachusetts 02210; and SATCON POWER SYSTEMS CANADA LTD., a corporation
organized under the laws of the Province of Ontario, Canada with offices located
at 835 Harrington Court, Burlington, Ontario L7N 3P3 (the “Canadian Borrower”;
and together with Satcon, Power and Electronics, individually and collectively,
jointly and severally, the “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 20, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 20, 2008, as amended by that certain First Loan Modification
Agreement, dated as of the First Loan Modification Effective Date, as further
amended by that certain Second Loan Modification Agreement, dated as of the
Second Loan Modification Effective Date, as further amended by that certain
Third Loan Modification Agreement, dated as of September 29, 2009, as further
amended by that certain Waiver and Fourth Loan Modification Agreement, dated as
of February 18, 2010, as further amended by that certain Fifth Loan Modification
Agreement, dated as of March 10, 2010, as further amended by that certain Sixth
Loan Modification Agreement, dated as of April 22, 2010, as further amended by
that certain Seventh Loan Modification Agreement, dated as of June 16, 2010 and
as further amended by that certain Eighth Loan Modification Agreement, dated as
of August 3, 2010 (as amended, the “Loan Agreement”).  Capitalized terms used
but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and in a certain
Intellectual Property Security Agreement dated as of February 20, 2008, as may
be amended from time to time (the “IP Agreement”).

 

Hereinafter, the Loan Agreement and the IP Agreement, together with all other
documents executed in connection therewith evidencing, securing or otherwise
relating to the Obligations (other than this Loan Modification Agreement) shall
be referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 6.2(a)(i) thereof:

 

“              (i) twice per month, as of the 15th day and as of the last day of
each month, if there are outstanding Credit Extensions under the Revolving Line
(monthly, in the event (I) there are no outstanding Credit Extensions under the
Revolving line for the entire calendar month then ended or (II) Borrower
maintains or exceeds $10,000,000 in (A) 

 

1

--------------------------------------------------------------------------------


 

Borrower’s unrestricted cash on deposit at Bank plus (B) unused availability
pursuant to the Revolving Line under this Agreement, as determined by Bank with
reference to the Availability Amount set forth herein), and upon each request
for a Credit Extension, a Transaction Report;”

 

and inserting in lieu thereof the following:

 

“              (i) twice per month, as of the 15th day and as of the last day of
each month, and upon each request for a Credit Extension, a Transaction Report;”

 

2                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 6.3(c) thereof:

 

“              (c)           Collection of Accounts.  Borrower shall have the
right to collect all Accounts, unless and until a Default or an Event of Default
has occurred and is continuing.  All payments on, and proceeds of, Accounts
shall be deposited directly by the applicable Account Debtor into a lockbox
account, or such other “blocked account” as Bank may specify, pursuant to a
blocked account agreement in form and substance satisfactory to Bank in its sole
discretion.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall promptly deliver all such payments and proceeds to Bank
in their original form, duly endorsed, to be applied to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof; provided, however, in
the event (i) Borrower maintains or exceeds $10,000,000 in (A) Borrower’s
unrestricted cash on deposit at Bank plus (B) unused availability pursuant to
the Revolving Line under this Agreement, as determined by Bank with reference to
the Availability Amount set forth herein and (ii) no Default or Event of Default
has occurred and in is continuing, Payments on, and proceeds of, Accounts shall
be transferred by Bank to an operating account of Borrower maintained at Bank.”

 

and inserting in lieu thereof the following:

 

“              (c)           Collection of Accounts.  Borrower shall have the
right to collect all Accounts, unless and until a Default or an Event of Default
has occurred and is continuing.  All payments on, and proceeds of, Accounts
shall be deposited directly by the applicable Account Debtor into a lockbox
account, or such other “blocked account” as Bank may specify, pursuant to a
blocked account agreement in form and substance satisfactory to Bank in its sole
discretion.  Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall promptly deliver all such payments and proceeds to Bank
in their original form, duly endorsed, to be applied to be applied to the
Obligations pursuant to the terms of Section 9.4 hereof.”

 

3                                          The Loan Agreement shall be amended
by deleting the following text appearing as Section 6.9(b) thereof:

 

“              (b)           Adjusted EBITDA. Achieve EBITDA minus Capital
Expenditures, tested as of the last day of each fiscal quarter on a trailing
quarterly basis or trailing two-quarter’s basis, as indicated below, of at least
the following for the periods listed below:

 

2

--------------------------------------------------------------------------------


 

Quarterly Period Ending

 

Minimum Adjusted EBITDA

 

Trailing quarterly period ending September 30, 2010

 

$

(2,000,000

)

 

 

 

 

Trailing quarterly period ending December 31, 2010

 

$

2,000,000

 

 

 

 

 

Trailing two-quarter period ending March 31, 2011

 

$

5,000,000

 

 

 

 

 

Trailing two-quarter period ending June 30, 2011

 

$

5,000,000

 

 

 

 

 

Trailing two-quarter period ending September 30, 2011

 

$

5,000,000

 

 

and inserting in lieu thereof the following:

 

“(b) Adjusted EBITDA. Achieve EBITDA minus Capital Expenditures, tested as of
the last day of each fiscal quarter on a trailing quarterly basis or trailing
two-quarter’s basis, as indicated below, of at least the following for the
periods listed below:

 

Quarterly Period Ending

 

Minimum Adjusted EBITDA

 

Trailing two-quarter period ending March 31, 2011

 

$

(2,000,000

)

 

 

 

 

Trailing two-quarter period ending June 30, 2011

 

$

5,000,000

 

 

 

 

 

Trailing two-quarter period ending September 30, 2011

 

$

5,000,000

”

 

4                                          The Loan Agreement shall be amended
by deleting the following text appearing in Section 10 thereof:

 

 

“If to Borrower:

Satcon Technology Corporation

 

 

Satcon Power Systems, Inc.

 

 

Satcon Electronics, Inc.

 

 

Satcon Applied Technology, Inc.

 

 

Satcon Power Systems Canada Ltd.

 

 

27 Drydock Avenue

 

 

Boston, Massachusetts 02210

 

 

Attn: David O’Neil

 

 

Fax: (617) 897-2401

 

 

 

 

with a copy to:

Greenberg Traurig LLP

 

 

One International Place

 

 

Boston, Massachusetts 02108

 

 

Attn: Jonathan Bell, Esquire

 

3

--------------------------------------------------------------------------------


 

 

 

Fax: (617) 310-9000

 

 

Email: jbell@gtlaw.com

 

 

 

 

If to Bank:

Silicon Valley Bank

 

 

One Newton Executive Park, Suite 200

 

 

2221 Washington Street, Newton, MA 02462

 

 

Attn: Michael Tramack

 

 

Fax: (617) 969-5962

 

 

Email:  MTramack@svb.com

 

 

 

 

with a copy to:

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: Charles W. Stavros, Esquire

 

 

Fax: (617) 880-3456

 

 

Email: CStavros@riemerlaw.com”

 

 

 

 

and inserting in lieu thereof the following:

 

 

 

“If to Borrower:

Satcon Technology Corporation

 

 

Satcon Power Systems, Inc.

 

 

Satcon Electronics, Inc.

 

 

Satcon Power Systems Canada Ltd.

 

 

27 Drydock Avenue

 

 

Boston, Massachusetts 02210

 

 

Attn: David O’Neil

 

 

Fax: (617) 897-2401

 

 

 

 

with a copy to:

Greenberg Traurig LLP

 

 

One International Place

 

 

Boston, Massachusetts 02108

 

 

Attn: Jonathan Bell, Esquire

 

 

Fax: (617) 310-9000

 

 

Email: jbell@gtlaw.com

 

 

 

 

If to Bank:

Silicon Valley Bank

 

 

275 Grove Street, Suite 2-200

 

 

Newton, MA 02466

 

 

Attn: Michael Quinn

 

 

Fax: (617) 529-0177

 

 

Email:  MQuinn@svb.com

 

 

 

 

with a copy to:

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: Charles W. Stavros, Esquire

 

 

Fax: (617) 880-3456

 

 

Email: CStavros@riemerlaw.com”

 

5                                        The Loan Agreement shall be amended by
deleting the following definition appearing in Section 13.1 thereof:

 

4

--------------------------------------------------------------------------------


 

“              “Revolving Line” is an Advance or Advances in an aggregate amount
of up to $15,000,000 outstanding at any time.”

 

and inserting in lieu thereof the following:

 

“              “Revolving Line” is an Advance or Advances in an aggregate amount
of up to $15,000,000 outstanding at any time; provided, that from the Ninth Loan
Modification Effective Date through and including May 31, 2011, the “Revolving
Line” shall be an Advance or Advances in an aggregate amount of up to
$30,000,000 outstanding at any time.”

 

6                                          The Loan Agreement shall be amended
by inserting the following definitions in the appropriate alphabetical order in
Section 13.1 thereof:

 

“              “Ninth Loan Modification Agreement” means that certain Ninth Loan
Modification Agreement, dated as of the Ninth Loan Modification Effective Date,
by and between Borrower and Bank.”

 

“Ninth Loan Modification Effective Date” is the date noted in the preamble to
the Ninth Loan Modification Agreement.”

 

7                                          The Compliance Certificate appearing
as Exhibit D to the Loan Agreement is hereby replaced with the Compliance
Certificate attached as Exhibit A hereto.

 

4.             CONDITIONS PRECEDENT.  Borrower hereby agrees that the following
documents shall be delivered to the Bank prior to or concurrently with the Ninth
Loan Modification Effective Date, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

A.                                   A fully executed Acknowledgement, Amendment
and Reaffirmation of Subordination Agreement from each of:

 

1                                          Horizon Credit I LLC; and

2                                          Velocity Venture Holdings, LLC.

 

5.             FEES.  Borrower shall pay to Bank a modification fee in the
amount of Thirty Seven Thousand Five Hundred Dollars ($37,500) (the
“Modification Fee”), which Modification Fee shall be due and payable and fully
earned as of the date hereof.  Borrower shall also reimburse Bank for all legal
fees and expenses incurred by Bank in connection with the Existing Loan
Documents and this amendment thereto.

 

6.             RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT.
Borrower hereby ratifies, confirms, and reaffirms, all and singular, the terms
and conditions of the IP Agreement and acknowledges, confirms and agrees that
the IP Agreement contains an accurate and complete listing of all Intellectual
Property.

 

5

--------------------------------------------------------------------------------


 

7.             RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of March 10, 2010 between
Borrower and Bank, and acknowledges, confirms and agrees the disclosures
Borrower provided to Bank in the Perfection Certificate, as amended, has not
changed.

 

8.             AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file
UCC financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.

 

9.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

10.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

11.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that, as of the date of this Loan Modification Agreement, Borrower has no
offsets, defenses, claims, or counterclaims against Bank with respect to the
Obligations, or otherwise, and that if Borrower now has, or ever did have, any
offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

 

12.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

13.           RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter
into this Loan Modification Agreement, Borrower hereby reaffirms and hereby
grants to Bank, a lien, security interest and right of set off as security for
all Obligations to Bank, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any Obligation of Borrower, even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. 
ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

6

--------------------------------------------------------------------------------


 

14.           JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement.  NOTWITHSTANDING THE FOREGOING,  THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER
OR ANY OF THEIR PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

 

15.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the Ninth Loan Modification Effective Date.

 

BORROWER:

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By

 /s/ Charles S. Rhoades

 

 

Name:

 Charles S. Rhoades

 

 

 

 

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

 

By

 /s/ Charles S. Rhoades

 

 

Name:

 Charles S. Rhoades

 

 

 

 

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

 

By

 /s/ Charles S. Rhoades

 

 

Name:

 Charles S. Rhoades

 

 

 

 

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

 

 

By

 /s/ Charles S. Rhoades

 

 

Name:

 Charles S. Rhoades

 

 

 

 

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Satcon — Ninth Loan Modification Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

Exhibit A to Ninth Loan Modification Agreement

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

 

Date:

 

FROM:

SATCON TECHNOLOGY CORPORATION, et al.

 

 

 

 

The undersigned authorized officer of Satcon Technology Corporation and its
Subsidiaries (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(1) Borrower is in complete compliance for the period ending
                               with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

 Yes   No

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

 Yes   No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

 Yes   No

A/R & A/P Agings

 

Monthly within 15 days

 

 Yes   No

Projections

 

Annually

 

 Yes   No

Transaction Reports

 

twice per month, as of the 15th day and as of the last day of each month and
upon each request for a Credit Extension.

 

 Yes   No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain, as indicated:

 

 

 

 

 

 

 

Minimum Liquidity (at all times, certified monthly)

 

$

 

*

$

 

 

 Yes   No

 

Minimum adjusted EBITDA (quarterly)

 

$

 

**

$

 

 

 Yes   No

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* See Section 6.9(a)

** See Section 6.9(b)

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

SATCON TECHNOLOGY CORPORATION, et al.

 

BANK USE ONLY

 

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:

 Yes   No

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

 

I.              Liquidity (Section 6.9(a))

 

Required:               (I) From the Eighth Loan Modification Effective Date
through and including March 31, 2011, Borrower shall maintain (A) unrestricted
cash on deposit at Bank plus (B) unused availability pursuant to the Revolving
Line under this Agreement, as determined by Bank with reference to the
Availability Amount set forth herein (including, through August 30, 2010, the
unused availability under the Non-formula Sublimit), of at least $5,000,000; and
(II) From April 1, 2011 and at all times thereafter, Borrower shall maintain
(A) unrestricted cash on deposit at Bank plus (B) unused availability pursuant
to the Revolving Line under this Agreement, as determined by Bank with reference
to the Availability Amount set forth herein, of at least $6,500,000.

 

Actual:

 

A.

 

Unrestricted cash at Bank

 

$

 

 

 

 

 

 

 

 

B.

 

Unused availability pursuant to the Revolving Line under this Agreement, as
determined by Bank with reference to the Availability Amount set forth herein
(including, through August 30, 2010, the unused availability under the
Non-formula Sublimit)

 

$

 

 

 

 

 

 

 

 

C.

 

Liquidity (line A plus line B)

 

$

 

 

 

Is line C equal to or greater than $[                        ]?

 

 

 

o No, not in compliance

o Yes, in compliance

 

 

--------------------------------------------------------------------------------


 

II.            Adjusted EBITDA (Section 6.9(b))

 

Required:               Achieve EBITDA minus Capital Expenditures, tested as of
the last day of each fiscal quarter on a trailing quarterly basis or trailing
two-quarter’s basis, as indicated below, of at least the following for the
periods listed below:

 

Quarterly Period Ending

 

Minimum Adjusted EBITDA

 

Trailing two-quarter period ending March 31, 2011

 

$

(2,000,000

)

 

 

 

 

Trailing two-quarter period ending June 30, 2011

 

$

5,000,000

 

 

 

 

 

Trailing two-quarter period ending September 30, 2011

 

$

5,000,000

 

 

Actual:

 

A.

 

Net Income, exclusive of any non-cash gains or losses due to mark-to-market
changes in the value of Borrower’s warrants

 

$

 

 

B.

 

To the extend deducted from the calculation of Net Income:

 

$

 

 

 

 

1.        Interest Expense

 

$

 

 

 

 

2.        Depreciation and amortization expense (including, without limitation,
deferred financing costs and expenses)

 

$

 

 

 

 

3.        Income tax expense

 

$

 

 

 

 

4. Non-cash stock compensation expense

 

$

 

 

C.

 

EBITDA (line A plus line B.1 plus line B.2 plus line B.3 plus line B.4)

 

$

 

 

D.

 

Capital Expenditures

 

$

 

 

E.

 

Adjusted EBITDA (line C minus line D)

 

$

 

 

 

Is line E equal to or greater than $[                    ]?

 

 

 

o No, not in compliance

o Yes, in compliance

 

--------------------------------------------------------------------------------

 